Citation Nr: 1002986	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-38 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for right knee, left 
hip, bilateral ankle, bilateral leg arthritis and gouty 
arthritis of the feet, to include as secondary to the 
service-connected residuals of frostbite of the hands.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a left knee meniscectomy 
(left knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military duty from July 1947 to 
June 1950 and from August 1950 to August 1968.  

In July 2008, the Board of Veterans' Appeals (Board) denied 
that new and material evidence had been presented to reopen a 
claim for service connection for osteoarthritis of the right 
hip, to include as secondary to the service-connected 
residuals of frostbite of the hands, denied an effective date 
earlier than January 8, 1991 for the grant of service 
connection for residuals of frostbite of the hands, and 
remanded the issues listed on the title page to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. for additional development. 

An October 2009 statement from the Veteran raised the issue 
of entitlement to service connection for sleep apnea, which 
has not been adjudicated by the RO.  Consequently, this issue 
is referred to the RO for appropriate action.

For reasons discussed hereinbelow, the service connection 
issues on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDING OF FACT

Range of motion of the left knee was no worse than from 10 to 
110 degrees on VA examinations in June 2004 and May 2009.





CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5259, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO initially sent the Veteran a letter in June 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  
Additional VCAA letters were sent in August and October 2008.  


In accordance with the requirements of VCAA, the VA letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
June 2004 and August 2008 letters.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter that an effective date would 
be assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in June 2004 and May 2009.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  

Law And Regulations

Service connection for a left knee disability was granted by 
March 1969 rating decision and assigned a 10 percent 
evaluation effective September 1, 1968.  A subsequent claim 
for an evaluation in excess of 10 percent for left knee 
disability was denied by rating decision in October 2004.  
The Veteran timely appealed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009) provide for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability; 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.

Schedular Criteria

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2009).

Diagnostic Code 5259 grants a 10 percent evaluation for 
removal of semilunar cartilage that is symptomatic.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2009).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2009) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Analysis

It was reported on VA examination in June 2004 that the 
Veteran used a cane but could walk without assistance with a 
limp.  He was able to walk on his heels and toes and perform 
partial squatting without pain.  Muscle strength was 5/5 
bilaterally.  Motion of the left knee was reported to be from 
0 to 140 degrees.  There was crepitus and soft tissue 
swelling but no left knee weakness, instability, locking, or 
lack of endurance.  The diagnosis was degenerative 
osteoarthritis with multiple intraarticular loose bodies.

A left knee evaluation was provided by VA in May 2009, and 
the examiner noted that the computer medical records were 
reviewed.  The Veteran complained of left knee pain, which he 
noted to be 8 or 9 out of 10.  He took Percocet.  He was not 
incapacitated and could perform his daily activities.  He 
walked with a limp and used a cane.  There was no left knee 
weakness, instability, ankylosis, locking, or lack of 
endurance.  The pertinent diagnosis was persistent left knee 
pain, status post surgery.

Because the medical evidence shows that limitation of flexion 
of the left knee was no worse than 110 degrees and limitation 
of extension of the left knee was no worse than 10 degrees on 
VA examinations in June 2004 and May 2009, an evaluation in 
excess of 10 percent is not warranted for this knee 
disability under Diagnostic Code 5260 or 5261 during the 
appeal period.  A higher evaluation would require limitation 
of extension to more than 10 degrees or limitation of flexion 
to less than 45 degrees.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  
In this case, however, there is no medical evidence of joint 
instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it 
is the Board's responsibility to evaluate the probative value 
of all evidence presented).  Consequently, a separate 
compensable evaluation is not warranted for instability under 
Diagnostic Code 5257.   

Because there is also no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, a higher evaluation is not warranted for 
either knee disability during the entire appeal period under 
another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2009).  

The Board also finds that, in light of the above evidence 
involving range of motion, which does not show sufficient 
limitation of flexion to warrant a compensable rating for the 
left knee, a higher rating is not warranted for the left knee 
disability based on the language of VAOPGCPREC 9-04; 69 Fed. 
Reg. 59990 (2004), which involves rating compensable 
limitation of flexion and extension of the leg as separate 
disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board notes, however, that VA examinations in June 2004 
and May 2009 do not reveal symptomatology such as left knee 
weakness, instability, locking, or lack of endurance.  
Consequently, a rating in excess of 10 percent is not 
warranted based on the factors noted in DeLuca, 38 C.F.R. 
§ 4.40, and 38 C.F.R. § 4.45.

As the Veteran has been assigned a total disability rating 
based on individual unemployability since 1997, 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009) is not relevant. Because the preponderance of the 
evidence is against the Veteran's increased rating claims, 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 10 percent for left knee 
disability is denied.




REMAND

The issues of entitlement to service connection for claimed 
right knee, left hip, bilateral ankle, bilateral leg 
arthritis and gouty arthritis of the feet, to include as 
secondary to the service-connected residuals of frostbite of 
the hands, were remanded by the Board in July 2008 for 
additional development, to include a VA orthopedic 
examination to determine whether arthritis is due to service 
or to service-connected disability.  The examiner was to 
review the claims files and to provide a rationale for any 
opinion given.  After review of the claims files, the Board 
agrees with the recent Informal Hearing contentions of the 
Veteran's representative that the May 2009 VA examination did 
not comply with the remand instructions.  

Although the examiner noted that the computer medical record 
was reviewed, it is unclear if this included all of the 
pertinent medical evidence in the claims files.  The Board 
notes that both private records and VA medical records in the 
claims file dated from 205 to 2007 show diagnoses of 
generalized osteoarthritis and gout. Nevertheless the VA 
examiner stated no diagnoses of arthritis or current 
complaints of gout on examination.  While the examiner 
provided a nexus opinion in May 2009 that it was unlikely 
that the Veteran's lower extremity disabilities were 
secondary to an old episode of service-connected frostbite of 
the hands, the examiner did not clearly state a rationale for 
this opinion and did not address whether there was any 
aggravation of lower extremity osteoarthritis due to service-
connected frostbite of the hands, in accordance with Allen v. 
Brown, 7 Vet. App. 439 (1995).  

While the Veteran's representative believes that another 
health care provider should evaluate the Veteran, the Board 
does not find any objective evidence of bias on the part of 
the VA examiner in May 2009.  Consequently, the Board 
concludes that it is appropriate to request that the examiner 
who saw the Veteran in May 2009 provide an adequate opinion.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's July 2008 remand.  Id.  

Based on the above, this issue is again REMANDED for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for right knee, left hip, 
bilateral ankle, bilateral leg arthritis 
and/or gouty arthritis of the feet since 
May 2009, the date of the most recent 
medical evidence on file.  After securing 
any necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  After the completion of #1, the 
Veteran should be scheduled for another 
VA examination including an orthopedic 
examination.  The VA examiner will 
conduct a complete review of the claims 
files to include all private and VA 
medical records, and provide an opinion 
on whether the Veteran has right knee, 
left hip, bilateral ankle, bilateral leg 
arthritis and/or gouty arthritis of the 
feet due to service or secondary to the 
service-connected residuals of frostbite 
of the hands, to include whether there 
was any aggravation of lower extremity 
osteoarthritis due to service-connected 
frostbite of the hands.  The claims 
folder, including all medical records 
obtained, and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.  In all conclusions, the opinion 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The report 
prepared must be typed.  

3.  After the above has been completed, 
the AMC/RO will review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the AMC/RO will consider 
all of the evidence of record and 
readjudicate the Veteran's claim for 
service connection for right knee, left 
hip, bilateral ankle, bilateral leg 
arthritis and/or gouty arthritis of the 
feet, to include on a secondary basis.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


